Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) are rejected under 35 U.S.C. 103 as being unpatentable over Weiss et al. (USPN 20070079184A1) in view of Tan et al. (USPN 7124236B1).
As per claim 1, Weiss et al. discloses a cache control apparatus, comprising: a data unit configured to store data on an index-specific basis (paragraph 0026 – L0 cache data array structures 11A is the data unit and virtual address index is the index-specific basis); a tag unit configured to store, on the index-specific basis, a tag and a flag indicating whether the data has an uncorrectable error (paragraph 0026 – L0 tag memory arrays 412 is the tag unit and virtual address index is the index-specific basis); and a control unit configured to refer to the flag, upon detecting a tag hit by performing a read access to the tag unit, to determine whether an uncorrectable error exists in the data corresponding to the tag hit (paragraphs 0017,0027,0030,0032 – access control logic includes defect designation logic for designating defective portions of memory and accessing the structures indicating hard errors; determines after a tag hit a hard error is determined by the defect designation bits in a tag array based on a request, which includes a read request, the defect designation bit/s is the flag). 
Weiss et al. fails to explicitly state wherein the control unit performs process scheduling such that the read access to the tag unit and another access to the tag unit are performed simultaneously.
Weiss et al. does disclose in paragraphs 0023,0025 that the exemplary cache design may be readily employed in various other cache designs now known or later discovered.
Tan et al. discloses the control unit performs process scheduling such that the read access to the tag unit and another access to the tag unit are performed simultaneously in column 6, lines 48-53 – cache control which selects and schedules incoming cache requests and column 11, lines 1-17 – the tag unit can receive simultaneous read or write requests.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tag units able to process a simultaneous read access and another access of Tan et al. into the cache design of Weiss et al. A person of ordinary skill in the art would have been motivated to make the modification because simultaneous write or read requests to the tag unit of the tag array allows for multiple operations to be processed in the cycle as discloses in column 7, lines 29-42.

As per claim 2, Weiss et al. discloses wherein the flag is a 1-bit flag for an entirety of data equal in size to a unit of data registration in the data unit paragraphs 0019,0032 – defect designation bit/bits designates data with hard error, which includes the entirety.

As per claim 4, Weiss et al. discloses a method of controlling a cache system which includes a data unit configured to store data on an index-specific basis (paragraph 0026 – L0 cache data array structures 11A is the data unit and virtual address index is the index-specific basis), and a tag unit configured to store, on the index-specific basis, a tag and a flag indicating whether the data has an uncorrectable error (paragraph 0026 – L0 tag memory arrays 412 is the tag unit and virtual address index is the index-specific basis and paragraph 0032 – defect designation bit is the flag), comprising: referring to the flag, upon detecting a tag hit by performing a read access to the tag unit, to determine whether an uncorrectable error exists in the data corresponding to the tag hit (paragraphs 0017,0027,0030,0032 – access control logic includes defect designation logic for designating defective portions of memory and accessing the structures indicating hard errors; determines after a tag hit a hard error is determined by the defect designation bits in a tag array based on a request, which includes a read request, the defect designation bit/s is the flag).
Weiss et al. fails to explicitly state performing process scheduling such that the read access to the tag unit and another access to the tag unit are performed simultaneously.
Weiss et al. does disclose in paragraphs 0023,0025 that the exemplary cache design may be readily employed in various other cache designs now known or later discovered.
Tan et al. discloses performing process scheduling such that the read access to the tag unit and another access to the tag unit are performed simultaneously in column 6, lines 48-53 – cache control which selects and schedules incoming cache requests and column 11, lines 1-17 – the tag unit can receive simultaneous read or write requests.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include tag units able to process a simultaneous read access and another access of Tan et al. into the cache design of Weiss et al. A person of ordinary skill in the art would have been motivated to make the modification because simultaneous write or read requests to the tag unit of the tag array allows for multiple operations to be processed in the cycle as discloses in column 7, lines 29-42.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘control unit’ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: ‘data unit’ in claim 1; ‘tag unit’ in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 discloses the limitation ‘a control unit…corresponding to the tag hit’. The specification does not disclose what device/component define what the ‘control unit’ could be within the specification. Please clarify.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 discloses the limitation ‘a control unit…corresponding to the tag hit’. The specification does not disclose what device/component define what the ‘control unit’ could be within the specification.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yolanda L Wilson whose telephone number is (571)272-3653. The examiner can normally be reached M-F (7:30 am - 4 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/           Primary Examiner, Art Unit 2113